DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-18, in the reply filed on 1/19/2021 is acknowledged. 
Claims 1-12 and 19-23 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claims Status
Claims 13-18 were elected.
Claims 1-12 and 19-23 have been withdrawn.
Claims 13-18 are pending and rejected.




Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 13-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of US Patent No. 10,354,304 (Application No. 14/217,134).
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims is fully defined by the claims in US Patent No. 10,354,304. Specifically, independent claim 13 of the instant application would be anticipated by at least claims 1 and 16 of US Patent No. 10,354,304.  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998). Moreover, the scope of the above noted claims in the instant application, if patented, would extend the grant/monopoly and are thereby properly rejected.





Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

Claim 13 recites the limitation “determining, based on the initial file, a design change…”. It is unclear how an initial file by itself may lead to a determination that a design change is necessitated.  Does the file already include deficiencies which need to be addressed?  Is there some other step required to analyze the initial file?  It is unclear how this claim language is to be interpreted.  As such, the claim is indefinite for failing to distinctly claim the invention. 

Claims 14-18 are rejected based upon their dependence on independent claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 13-18 are directed to a method, which is a process.  Therefore, claims 13-18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 13 sets forth the following limitations which recite the abstract idea of pricing a product:
receiving an initial file associated with at least one 3D object to be formed; 
determining, based on the initial file, a design change for the at least one 3D object to be formed; 
creating a modified version of the initial file comprising the design change; and 
generating a price quote based on the modified version of the initial file.
The recited limitations above set forth a process for pricing a product. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).



Step 2A (Prong 2):
Examiner notes that representative claim 1 fails to recite additional elements which may provide structure within the claim.
Even if the claim were to recite generic elements (i.e. computer, server, device), taken individually and as a whole, claim 13 would not integrate the recited judicial exception into a practical application of the exception. The claim would merely include instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements would do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 13 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Even if the claim were to recite generic elements (i.e. computer, server, device), taken individually or as a whole, the additional elements of claim 13 would not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the receiving, determining, creating, and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Certain additional elements would also recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  

In view of the above, claim 13 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 14-18 recite further complexity to the judicial exception (abstract idea) of claim 13, such as by further defining the system for comparing terms between vendors. Thus, each of claims 14-18 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 14-18 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 13.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinniel et al. (U.S. Pre-Grant Publication No. 2009/0271323) (“Zinniel”).

Regarding claim 13, Zinniel teaches a method for optimizing price quotes (para [0022]-[0024], comprising:
receiving an initial file associated with at least one 3D object to be formed (para [0012]); 
determining, based on the initial file, a design change for the at least one 3D object to be formed (para [0047]-[0048]); 
creating a modified version of the initial file comprising the design change (para [0047]-[0048]); and 
generating a price quote based on the modified version of the initial file (para [0037]-[0039], [0048]).

Regarding claim 14, Zinniel teaches the above method of claim 13.  Zinniel also teaches wherein determining further comprises: determining a potential design issue for the at least one 3D object (para [0047]).

Regarding claim 15, Zinniel teaches the above method of claim 14.  Zinniel also teaches wherein creating further comprises: correcting the potential design issue within the modified version of the initial file by implanting the design change (para [0047]-[0048]).

Regarding claim 16, Zinniel teaches the above method of claim 13.  Zinniel also teaches wherein determining further comprises: providing the design change to correct a potential design issue for the at least one 3D object (para [0047]-[0048]).

Regarding claim 17, Zinniel teaches the above method of claim 13.  Zinniel also teaches further comprising: selecting at least one option for the at least one 3D object to be formed (para [0037]).

Regarding claim 18, Zinniel teaches the above method of claim 17.  Zinniel also teaches wherein generating further comprises: generating the price quote based on the modified version of the initial file and the selected at least one option (para [0037]-[0039], [0048]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand Loharikar whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684